107 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Salvador P. MARTINEZ, Jr., Defendant-Appellant.
No. 96-10235.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 5, 1997.*Decided Feb. 7, 1997.

Before:  CANBY, HAWKINS and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Salvador P. Martinez, Jr. appeals pro se his sentence under the Sentencing Guidelines for his guilty plea conviction to mailing a threat to destroy a building in violation of 18 U.S.C. § 844(e).  Martinez contends that the district court erred in calculating his criminal history score, because the court used his pre-guidelines convictions in violation of the ex post facto clause.  This argument is without merit.  Statutes, such as the Sentencing Guidelines, that enhance punishment for present offenses because of prior criminal convictions do not violate the ex post facto clause, even if the convictions occurred before enactment of the statute.  See Gryger v. Burke, 334 U.S. 728, 732 (1948);  United States v. Ahumada-Avalos, 875 F.2d 681, 684 (9th Cir.1989).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3